FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 09/28/2020 has been entered. Claim 8 has been cancelled.  Claims 9-15 are newly added.  Claims 1-7, 9-15 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 03/27/2020.

Claim Objections
Claim 9 objected to because of the following informalities:  
Claim 9, line 13, should be revised to add “an” before “outlet structure”: 
-- an outlet structure--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 9-11, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teets (US 2008/0041059).
Regarding independent claim 1, Teets discloses a combustor (Teets Fig. 1 below), comprising: 
a first toroidal casing 18 (“engine body”, the first casing extends around the centerline CL with an opening 71 through the middle, and is hence “toroidal”; Teets Fig. 1-4) circumscribing an axis CL (Teets Fig. 1 & 4) and having an inlet configured to receive fluid 17 (“compressor air”, Para. 0034, see Teets Fig. 1 below), the first casing 18 defining a first internal chamber 43 in fluid communication with the inlet (Teets Fig. 1 & 4, the chamber within the casing 18 as shown, surrounding the inner liner 66); 
a second toroidal casing 66 (combustion liner shell 66, Teets Fig. 1 & 4, Para. 0030-32, “primary zone toroidal form 66”) disposed within the first internal chamber 43 (the second toroidal casing is within the first toroidal casing as shown, Teets Fig. 1) and circumscribing the axis CL (Teets Fig. 1-4), the second casing 66 having an outer wall 40 defining a second internal chamber 41 (“primary combustion zone”, Para. 0034, Teets Fig. 1-4), the outer wall 40 having a plurality of orifices (inlets of the tubes 34 formed in the outer wall 41) formed therethrough (Teets Fig. 2-3), the orifices providing fluid communication between the first and second chambers (air 17 flows from the first chamber 43 through the tubes 34 and into the second chamber 41, Teets Fig. 2, 6, Para. 0030); 
a plurality of fuel injectors 20 positioned to inject fuel 21 into the second chamber 41 through the orifices (the fuel injectors each extend through a respective orifice and inject fuel into the flow of air passing through the tube 34, Teets Fig. 6 & 7, Para. 0030-31); and 
dilution zone”, Para. 0034) in fluid communication with the second chamber 41 (receives the combustion products from the second chamber), the at least one channel 46 being oriented parallel to the axis CL (Teets Fig. 1-4, the flow through the at least one channel 46 is parallel to the centerline CL as shown, before reaching vane 15); and
an air source 11 (“compressor”, Teets Fig. 1) in fluid communication with the inlet (Teets Fig. 1, inlet receives fluid 17 from the compressor 11), the air source 11 being heated by fluid emitted by the second chamber 41 through the at least one channel 46 (Para. 0030, 0031, 0034, the exhaust from the combustion chamber 41 would transfer heat to the compressed air 17 exiting the compressor/air source 11 at the location of the vanes and wall 49, since they are directly adjacent to each other and share a boundary wall, Teets Fig. 1 below; the flow of combustion gas exiting through the at least one channel would be a far greater temperature than the air flow in the air source/compressor 11, and heat would naturally be transferred through the walls of the at least one channel to the air source/compressor; the claim does not specify how the air source is heated by the fluid emitted by the second chamber, or what the “air source” comprises; note, that the term “air source” is very broad, and could be interpreted as any portion of the flow path leading to the inlet 17 of the first toroidal casing, such as the compressor 11 which would naturally increase in temperature during operation of the combustor since the combustor emits hot combustion gases that drives the turbine 12 that is directly coupled to and shares a rotor wheel with the compressor as shown in Teets Fig. 1; further note, the claim is not specifying that the air from the “air source” is what is being heated, but rather the “air source” itself, which could be broadly interpreted; furthermore, the recitation “the air source being heated by fluid emitted by the second chamber through the at least one channel” could also be construed as functional language). 

    PNG
    media_image1.png
    645
    776
    media_image1.png
    Greyscale

Regarding claim 2, Teets discloses the combustor of claim 1, wherein the orifices are oriented at an oblique angle with respect to the outer wall 40 (Teets Fig. 2, the orifices and their respective tubes 34 are angled obliquely relative to the wall 40 as shown).
Regarding claim 3, Teets discloses the combustor of claim 1, further comprising an ignition source 74, 62 positioned within the second chamber 41 (Teets Fig. 3, Para. 0034, “FIG. 6, linear/elongated slots 25 are incorporated to allow better fuel dispersions thru flow area consideration to yield better f/a mixing in the premix chamber 32. The combustible fuel/air mixture once ignited by an igniter 74 or other means like a "torch" 62, FIG. 3, will supply internal engine heat energy to drive the gas turbine rotor 12 of engine spool 11 FIG. 1
Regarding claim 6, Teets discloses the combustor of claim 1, wherein the injectors 20 extending into the second chamber 41 (Teets Fig. 1-4, the fuel injectors extend into the combustion chamber 41 of the second toroidal casing 66 as shown).
Regarding independent claim 9, Teets discloses a combustor, comprising: 
a first toroidal casing 18 (“engine body”, the first casing extends around the centerline CL with an opening 71 through the middle, and is hence “toroidal”; Teets Fig. 1-4) circumscribing an axis CL (Teets Fig. 1 & 4) and having an inlet configured to receive fluid 17 (“compressor air”, Para. 0034, see Teets Fig. 1 below), the first casing 18 defining a first internal chamber 43 in fluid communication with the inlet (Teets Fig. 1 & 4, the chamber within the casing 18 as shown, surrounding the inner liner 66), the first internal chamber 43 being configured to direct the flow of fluid through the first internal chamber circumferentially (see Teets Fig. 2, the direction of arrows 17 indicating compressor air is flowing in a circumferential direction); 
a second toroidal casing 66 (combustion liner shell 66, Teets Fig. 1 & 4, Para. 0030-32, “primary zone toroidal form 66”) disposed within the first internal chamber 43 (the second toroidal casing is within the first toroidal casing as shown, Teets Fig. 1) and circumscribing the axis CL (Teets Fig. 1-4), the second casing 66 having an outer wall 40 defining a second internal chamber 41 (“primary combustion zone”, Para. 0034, Teets Fig. 1-4), the outer wall 40 having a plurality of orifices (inlets of the tubes 34 formed in the outer wall 41) formed therethrough (Teets Fig. 2-3), the orifices providing fluid communication between the first and second chambers (air 17 flows from the first chamber 43 through the tubes 34 and into the second chamber 41, Teets Fig. 2, 6, Para. 0030), the second internal chamber 41 being configured to direct the flow of fluid through the second internal chamber circumferentially (see Teets Fig. 2, the fluid flow is directed in a circumferential direction via the angle of the fuel injector, which The primary combustion zone 41 FIG. 3, where fuel rich oxidizing combustion takes place, is of a toroidal form 66 and receives a combustible F/A (fuel/Air) mixture with velocity from the premix-vaporizer chamber 67 FIG. 3 a simple tangent premix tube or premix/vaporizer assembly 30 of FIG. 2 with an exit 39 of FIG. 2 and is integrated into the primary zone combustion chamber 41, creating an exiting velocity 35 for a circumferential toroidal flow 35A”); 
a plurality of fuel injectors 20 positioned to inject fuel 21 into the second chamber 41 through the orifices (the fuel injectors each extend through a respective orifice and inject fuel into the flow of air passing through the tube 34, Teets Fig. 6 & 7, Para. 0030-31); and 
an outlet structure (the passage radially between second casing portions 48 & 49, shown in Teets Fig. 1, 3 & 4) defining at least one channel 46 (a “dilution zone”, Para. 0034) in fluid communication with the second chamber 41 (receives the combustion products from the second chamber), the at least one channel 46 being oriented parallel to the axis CL (Teets Fig. 1-4, the flow through the at least one channel 46 is parallel to the centerline CL as shown, before reaching vane 15);
Regarding claim 10, Teets discloses the combustor of claim 9, wherein the orifices are oriented at an oblique angle with respect to the outer wall 40 (Teets Fig. 2, the orifices and their respective tubes 34 are angled obliquely relative to the wall 40 as shown).
Regarding claim 11, Teets discloses the combustor of claim 9, further comprising an ignition source 74, 62 positioned within the second chamber 41 (Teets Fig. 3, Para. 0034, “FIG. 6, linear/elongated slots 25 are incorporated to allow better fuel dispersions thru flow area consideration to yield better f/a mixing in the premix chamber 32. The combustible fuel/air mixture once ignited by an igniter 74 or other means like a "torch" 62, FIG. 3, will supply internal engine heat energy to drive the gas turbine rotor 12 of engine spool 11 FIG. 1.”).
Regarding claim 14, Teets discloses the combustor of claim 9, wherein the fuel injectors 20 extend into the second chamber 41 (Teets Fig. 1-4, the fuel injectors extend into the combustion chamber 41 of the second toroidal casing 66 as shown).

Claims 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shekleton (US 5,174,108).
Regarding independent claim 9, Shekleton discloses a combustor (Shekleton Fig. 1), comprising: 
a first toroidal casing 26, 28 (Shekleton Fig. 1, the casing 26, 28 extends around a centerline 12, thereby forming a toroidal shape) circumscribing an axis 12 and having an inlet (between the casing 26 and the axial portion 52 of the turbine shroud, Shekleton Fig. 1 below) configured to receive fluid (air from the compressor 14), the first casing 26, 28 defining a first internal chamber 24 (a “plenum”) in fluid communication with the inlet (Shekleton Fig. 1), the first internal chamber being configured to direct the flow of fluid through the first internal chamber circumferentially (Shekleton Fig. 1 & 2, Col. 4, ln. 40-52, the airflow in the first internal chamber is circumferential, since the first internal chamber is annular, and flow is urged in a circumferential direction via the tangential angle of the tubes 90, into which the fluid in the first chamber enters); 
a second toroidal casing 46 disposed within the first internal chamber 24 (Shekleton Fig. 1, Col. 3, ln. 40-45, “a substantially toroidal combustor, generally designated 44. The combustor 44 is substantially toroidal in the strict geometric sense of the word in that its configuration is generally defined by that of a circle rotated about the axis 12 in spaced relation thereto”) and circumscribing the axis 12, the second casing 46 having an outer wall (the radially outer wall of the casing 46, henceforth 46 for sake of simplicity) defining a second internal chamber 44 (a combustion chamber, Shekleton Fig. 1 below), the second internal chamber being configured to direct the flow of fluid through the second internal chamber circumferentially (Shekleton Fig. 1 & 2, Col. 4, ln. 40-52, “The tubes 90, as best seen in FIG. 2, are oriented tangentially with respect to the interior of the combustor 44 so as to provide circumferential swirl of injected air therein”).
the outer wall 46 having a plurality of orifices 90A formed therethrough (a plurality of “air inlets” in the outer wall 46 for tubes 90 passing through the outer wall, Shekleton Fig. 1), the orifices 90A providing fluid communication between the first and second chambers 24 & 44 (Col. 4, ln. 40-60, “The tubes 90 are disposed in the radially outer wall section 46 of the combustor 44 with their flared ends 91 located within the plenum 24 to receive compressed air from the outlet side of the diffuser 22… there will be a plurality of each of the tubes 90A and 90B at equally angularly spaced locations about the combustor 44”); 
a plurality of fuel injectors 100 positioned to inject fuel 106 into the second chamber 44 through the orifices 90A (Col. 4, ln. 62-Col. 5, ln. 2, “To provide fuel to the interior of the combustor 44 for combustion purposes, a flattened tube 100 is disposed within the plenum 24 by a mounting bracket 102. At locations upstream of the flared ends 91 of each of the tubes 90A, one or more outlet openings 104 are located in the radially inner side of the flatten tube 100 so that fuel exiting the openings 104 will flow into corresponding and aligned one of the tubes 90A as shown by a stream 106”); and 
outlet 48”) in fluid communication with the second chamber 44 (Shekleton Fig. 1), the at least one channel 48 being oriented parallel to the axis 12 (Shekleton Fig. 1 below, the outlet 48 directs combustion products in a direction parallel to the axis 12).

    PNG
    media_image2.png
    576
    796
    media_image2.png
    Greyscale


Regarding claim 10, Shekleton discloses the combustor of claim 9, wherein the orifices 90A are oriented at an oblique angle with respect to the outer wall 46 (Shekleton Fig. 2, the tubes of the orifices are angled obliquely as shown).
Regarding claim 11
Regarding claim 12, Shekleton discloses the combustor of claim 9, wherein the outlet structure comprises an inner wall (the radially inner side of the second toroidal casing, Shekleton Fig. 1 above) converging toward the outer wall 46 (the walls converge towards each other at the outlet channel 48) and is configured to urge high-temperature fluid (the combustion gases) flowing about the axis 12 within the second chamber 44 through the at least one channel 48 (Shekleton Fig. 1, the outlet 48 is the only outlet of the combustor chamber 44).
Regarding claim 13, Shekleton discloses the combustor of claim 9, further comprising a plurality of funnel elements 90 (the tubes 90) disposed within the orifices and extending into the second chamber 44 (Shekleton Fig. 2, the orifices 90A comprise tubes/funnels 90A passing through the outer wall 46), the funnel elements tapering from the first chamber 24 to the second chamber 44 (Shekleton Fig. 2, the funnel elements 90 have an enlarged outer end that tapers to a smaller end within the second internal chamber 44, Col. 4, ln. 40-52, “As seen in FIGS. 2 and 3, tubes 90 having flared radially outer ends 91 are utilized for the purpose. The tubes 90 are disposed in the radially outer wall section 46 of the combustor 44 with their flared ends 91 located within the plenum 24 to receive compressed air from the outlet side of the diffuser 22. The tubes 90, as best seen in FIG. 2, are oriented tangentially with respect to the interior of the combustor 44 so as to provide circumferential swirl of injected air therein.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shekleton in view of Heitmann (US 4,040,251).
Regarding independent claim 1, Shekleton discloses a combustor (Shekleton Fig. 1), comprising: 
a first toroidal casing 26, 28 (Shekleton Fig. 1, the casing 26, 28 extends around a centerline 12, thereby forming a toroidal shape) circumscribing an axis 12 and having an inlet (between the casing 26 and the axial portion 52 of the turbine shroud, Shekleton Fig. 1 below) configured to receive fluid (air from the compressor 14), the first casing 26, 28 defining a first internal chamber 24 (a “plenum”) in fluid communication with the inlet (Shekleton Fig. 1); 
a second toroidal casing 46 disposed within the first internal chamber 24 (Shekleton Fig. 1, Col. 3, ln. 40-45, “a substantially toroidal combustor, generally designated 44. The combustor 44 is substantially toroidal in the strict geometric sense of the word in that its configuration is generally defined by that of a circle rotated about the axis 12 in spaced relation thereto”) and circumscribing the axis 12, the second casing 46 having an outer wall (the radially outer wall of the casing 46, henceforth 46 for sake of simplicity) defining a second internal chamber 44 (a combustion chamber, Shekleton Fig. 1 above).
the outer wall 46 having a plurality of orifices 90A formed therethrough (a plurality of “air inlets” in the outer wall 46 for tubes 90 passing through the outer wall, Shekleton Fig. 1), the orifices 90A providing fluid communication between the first and second chambers 24 & 44 (Col. 4, ln. 40-60, “The tubes 90 are disposed in the radially outer wall section 46 of the combustor 44 with their flared ends 91 located within the plenum 24 to receive compressed air from the outlet side of the diffuser 22… there will be a plurality of each of the tubes 90A and 90B at equally angularly spaced locations about the combustor 44”); 
To provide fuel to the interior of the combustor 44 for combustion purposes, a flattened tube 100 is disposed within the plenum 24 by a mounting bracket 102. At locations upstream of the flared ends 91 of each of the tubes 90A, one or more outlet openings 104 are located in the radially inner side of the flatten tube 100 so that fuel exiting the openings 104 will flow into corresponding and aligned one of the tubes 90A as shown by a stream 106”); and 
outlet structure defining at least one channel 48 (“outlet 48”) in fluid communication with the second chamber 44 (Shekleton Fig. 1), the at least one channel 48 being oriented parallel to the axis 12 (Shekleton Fig. 1 below, the outlet 48 directs combustion products in a direction parallel to the axis 12), and
an air source (air from the compressor) in fluid communication with the inlet (Shekleton Fig. 1 above, the inlet naturally receives the air source fluid).
Shekleton fails to disclose the air source being heated by fluid emitted by the second chamber through the at least one channel.
Heitmann teaches a combustor 30 having a first casing 82 forming a first internal chamber (Heitmann Fig. 5), and a second toroidal casing 150 within the first internal chamber that forms a second internal chamber 60, 62 (combustion zones), and wherein an air source (air from compressor 22) is in fluid communication with an inlet 194 of the first casing 82, the air source being heated by fluid emitted by the second chamber through at least one channel defining an outlet structure (Col. 3, ln. 46-50, “The gases from the power turbine stage flow radially outwardly through the diffusion and exhaust structure 50. In regenerative or recuperative versions of the engine, the exhaust gases may be passed through a heat exchanger before being discharged, the heat exchanger being used to heat compressor discharge air before introduction into combustor stage 30”; the gas from the turbine originates from and is thus emitted by the second chamber, into an outlet channel that is oriented parallel with the axis the combustor circumscribes, see Heitmann Fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the heat exchanger arrangement of Heitmann to the combustor of Shekleton, in order to provide a “regenerative or recuperative version” of the combustor that can exploit the waste heat in the combustion exhaust gases (after the combustion gases have performed work on a turbine section) to preheat the combustion air source prior to reception by the inlet, improving the efficiency of the engine (Heitmann Col. 46-50).  
Regarding claim 2, Shekleton in view of Heitmann teaches the combustor of claim 1, and Shekleton further teaches wherein the orifices 90A are oriented at an oblique angle with respect to the outer wall 46 (Shekleton Fig. 2, the tubes of the orifices are angled obliquely as shown).
Regarding claim 3, Shekleton in view of Heitmann teaches the combustor of claim 1, and Shekleton further teaches an ignition source 94 positioned within the second chamber 44 (Shekleton Fig. 1, Col. 4, ln. 61).
Regarding claim 4, Shekleton in view of Heitmann teaches the combustor of claim 1, and Shekleton further teaches wherein the outlet structure comprises an inner wall (the radially inner side of the second toroidal casing, Shekleton Fig. 1 above) converging toward the outer wall 46 (the walls converge towards each other at the outlet channel 48) and is configured to urge high-temperature fluid (the combustion gases) flowing about the axis 12 within the second 
Regarding claim 5, Shekleton in view of Heitmann teaches the combustor of claim 1, and Shekleton further teaches a plurality of funnel elements 90 (the tubes 90) disposed within the orifices and extending into the second chamber 44 (Shekleton Fig. 2, the orifices 90A comprise tubes/funnels 90A passing through the outer wall 46), the funnel elements tapering from the first chamber 24 to the second chamber 44 (Shekleton Fig. 2, the funnel elements 90 have an enlarged outer end that tapers to a smaller end within the second internal chamber 44, Col. 4, ln. 40-52, “As seen in FIGS. 2 and 3, tubes 90 having flared radially outer ends 91 are utilized for the purpose. The tubes 90 are disposed in the radially outer wall section 46 of the combustor 44 with their flared ends 91 located within the plenum 24 to receive compressed air from the outlet side of the diffuser 22. The tubes 90, as best seen in FIG. 2, are oriented tangentially with respect to the interior of the combustor 44 so as to provide circumferential swirl of injected air therein.”).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shekleton in view of Heitmann, further in view of Matsuda (US 2004/0036230).
Regarding claim 7, Shekleton in view of Heitmann teaches the combustor of claim 1, but fails to disclose  wherein the second casing comprises ceramic matrix composites.
Matsuda teaches a toroidal combustor 1 (Para. 0031, Matsuda Fig. 1), having an outer casing 2, and an inner combustion liner/second casing L1 that comprises ceramic matrix composites (“CMCs”, Para. 0032, “The combustor liner L consists of an annular outer liner L1 and an annular inner liner L2 of a diameter smaller than that of the outer liner L1. The liners L1 and IQ are formed of a ceramic material, such as a CMC, i.e., a fiber-reinforced composite ceramic material.”).
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.
Therefore it would have been obvious to one of ordinary skill in the art the time the invention was filed to have incorporated the ceramic matrix composite material of Matsuda as the material of the second casing of Shekleton, in order to provide a known combustion liner material that possesses  superior heat resistance compared to metallic liners, reducing the amount of cooling needed for the liner, thus improving the thermal efficiency of the combustor (Matsuda Para. 0004).  One skilled in the art would have been motivated to select a known material in the art, in this case CMCs, on the basis of its optimal suitability for the intended use of the system (in this case, a material that performs well in the high temperature environment of a combustor, for use as the combustor liner).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shekleton in view of Matsuda (US 2004/0036230).
Regarding claim 15, Shekleton discloses the combustor of claim 9, but fails to disclose  wherein the second casing comprises ceramic matrix composites.
Matsuda teaches a toroidal combustor 1 (Para. 0031, Matsuda Fig. 1), having an outer casing 2, and an inner combustion liner/second casing L1 that comprises ceramic matrix composites (“CMCs”, Para. 0032, “The combustor liner L consists of an annular outer liner L1 and an annular inner liner L2 of a diameter smaller than that of the outer liner L1. The liners L1 and IQ are formed of a ceramic material, such as a CMC, i.e., a fiber-reinforced composite ceramic material.”).
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.
Therefore it would have been obvious to one of ordinary skill in the art the time the invention was filed to have incorporated the ceramic matrix composite material of Matsuda as the material of the second casing of Shekleton, in order to provide a known combustion liner material that possesses  superior heat resistance compared to metallic liners, reducing the amount of cooling needed for the liner, thus improving the thermal efficiency of the combustor (Matsuda Para. 0004).  One skilled in the art would have been motivated to select a known material in the art, in this case CMCs, on the basis of its optimal suitability for the intended use of the system (in this case, a material that performs well in the high temperature environment of a combustor, for use as the combustor liner).

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-15 have been fully considered but are unpersuasive or are moot in view of the new grounds of rejection that was necessitated by Applicant’s amendment.  However, to the extent possible, Applicant’s arguments have been addressed below and in the body of the rejections, at the appropriate locations. 
Regarding arguments towards independent claim 1, applicant asserts (Remarks filed 09/28/2020) that Teets fails to disclose the limitations of claim 8 (now incorporated into claim 1) “the Teets reference in no manner teaches or suggests that exhaust from the combustion chamber 41 would transfer heat to the compressed air 17 exiting the compressor/air source 11 at the location of the vanes and wall 49 and that the position taken by the Examiner is purely conjecture. Moreover, even if it were the case that the compressed air 17 was heated by exhaust from the combustion chamber 41, air from the air source being heated is not the same as the air source itself being heated as is required by the limitations of amended claim 1” (Remarks pg. 8).
However, the examiner respectfully disagrees.  
The claim does not specify how the air source is heated by the fluid emitted by the second chamber, or what the “air source” even comprises.  Consequently, what the “air source” comprises could be broadly interpreted (e.g. in Teets, the bulk flow of air feeding the combustor inlet 17, the compressor 11 upstream of the combustor), and the means of heating the “air source” also broadly interpreted.  In Teets, the exhaust from the combustion chamber 41 would transfer heat to the compressed air 17 exiting the compressor/air source at the location of the vanes and wall 49, since they are directly adjacent to each other and share a common boundary wall that would naturally conduct heat (Teets Fig. 1 above; heat naturally flows from “hot to cold” sides).  The flow of combustion gas exiting through the at least one channel would be a far greater temperature than the air flow in the air source/compressor 11, and heat would naturally be transferred through the walls of the at least one channel to the air source/compressor.  As previously stated, the term “air source” is very broad, and could be interpreted as any portion of the flow path leading to the inlet 17 of the first toroidal casing, such as the compressor 11 which would naturally increase in temperature during operation of the combustor since the combustor emits hot combustion gases that drives the turbine 12 that is directly coupled to and shares a rotor wheel with the compressor as shown in Teets Fig. 1.  Additionally, the claim is not specifying that the air from the “air source” is what is being heated, but rather the “air source” the air source being heated by fluid emitted by the second chamber through the at least one channel” could also be construed as functional language, since there is no explicit structure recited for facilitating the heating of the air source by fluid emitted by the second chamber.  
Consequently, since Teets’ “air source” would naturally be heated by the hot exhaust gas fluid emitted by the second chamber due to proximity to the outlet structure and at least through heat conduction, Teets satisfies the claim requirement, and the arguments are unpersuasive.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schulz US 2,611,241 & Sneeden US 3,603,082 teach toroidal combustors with a compressor airflow path crossing over a turbine exhaust flowpath.
Howald US 4,084,371 teaches a toroidal combustor having airflow from the compressor preheated by combustion gas via a baffle arrangement.
Pfenninger US 2,470,184 teaches a gas turbine with air from a compressor heated by exhaust fluid from the turbine.


Contact Information
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/ALAIN CHAU/Primary Examiner, Art Unit 3741